Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the Applicant’s preliminary amendment filed on August 18, 2021. As set forth in the preliminary amendment, original claims 1-9, 11-13 and 15-16 are canceled, claims 10, 14,  and 17 are amended and new claims 18-38 were added. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,717,711 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The Examiner determines that the Reissue Declaration submitted on August 18, 2021 is defective since it does not identify any specific language wherein lies the error.  The Examiner notes that the error statement states that they have the right to claim other combination of features and failed to do so during the prosecution of the original application. However, the error statement does not specifically identify which new combination of features they are relying upon. 
See MPEP 1414(II), “it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.”
Claims 10, 14, 17-38 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claim Amendment
The amendment filed August 187, 2021 proposes amendments to the claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  
The Examiner noes that in accordance with 37 CFR 1.173(d), new matter to be added by reissue must be underlined. Thus, new claims 18-38 (including the claim number itself) should be underlined. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control module and apparatus in claim 10.
As set forth above, MPEP § 2181, subsection I, claim limitations that meet three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 10:

Control Module:


Prong (A):

The claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.


The claim recites a control module. The Examiner determines that this term is a generic place holder since it is a non-structural term having no specific structural meaning. See also MPEP 2181(I) which discusses Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349,115 USPQ2d 1105, 1111 (Fed. Cir. 2015). Specifically, the Federal Circuit determined that "the word ‘module’ does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same specified function as if the term ‘means’ had been used." Id. at 1350–51. Therefore ‘control module’ meets prong A. 
Prong (B):

the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


	The claim, with respect to “control module”, recites that the control module is configured to:

1)	send an international mobile subscriber identify (IMSI) update command to a smart card and receiving IMSI update request information returned by the smart card;

2)	send an IMSI update request message for an IMSI update operation for the smart card to a server, 

3)	after receiving a response message that is returned by the server in response to the IMSI update request message, send the response message to the apparatus for supporting multiple IMSIs

		Since the generic placeholder (control module) is modified by functional language, it meets prong B. 


Prong (C):

The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

In view of the functions identified above, the Examiner determines that the recited functions do not recite any sufficient structure for performing the claimed function. Therefore, prong C is met. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the specification must disclose corresponding structure for performing the claimed function, and equivalents thereof.

A review of the patent specification discloses the following:
“An implementation manner of the present invention provides a user terminal, which includes a control module and an apparatus for supporting multiple IMSIs” 

(col. 2, lines 20-22)

“The user terminal in FIG. 6 includes: a control module 600 and an apparatus 610 for supporting multiple IMSIs” 

(col. 12, lines 50-51)

    PNG
    media_image1.png
    183
    234
    media_image1.png
    Greyscale

As set forth above in Figure 6, the figure discloses a box labeled “control module 600”.
	In review of these citations, the Examiner determines that the specification does not appear to describe any corresponding structure associated with the claimed control module which is configured to perform the claimed functions.  

Apparatus:


Prong (A):

The claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.


The Examiner finds that the claim recites an apparatus. The Examiner determines that this term is a generic place holder since it is a non-structural term having no specific structural meaning. Therefore, the claimed “apparatus” meets prong A. 
Prong (B):

the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”.


	The claim, with respect to “apparatus”, recites that the apparatus is configured to:

1)	receiving the response message sent by the control module and execute the IMSI update operation for the smart card according to information carried in the response message


Since the generic placeholder (apparatus) is modified by functional language, it meets prong B.

Prong (C):

The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

In view of the functions identified above, the Examiner determines that the recited functions do not recite any sufficient structure for performing the claimed function. Therefore, prong C is met. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the specification must disclose corresponding structure for performing the claimed function, and equivalents thereof.

A review of the patent specification discloses the following:

The apparatus may be set in a smart card (such as a SIM card), and may also be set independently of the smart card. A structure of the apparatus is as shown in Fig. 5.

(col. 10, lines 62-64)

    PNG
    media_image2.png
    306
    443
    media_image2.png
    Greyscale

The Examiner determines that Figure 5 shows a first receiving module 500, a first sending module 510 and an update module 520.  The structure for these modules have not been described. See also MPEP 2181(I) which discusses Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349,115 USPQ2d 1105, 1111 (Fed. Cir. 2015). Specifically, the Federal Circuit determined that "the word ‘module’ does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same specified function as if the term ‘means’ had been used." Id. at 1350–51.
	
In addition, the Examiner determines that the specification discloses:
The user terminal in FIG. 6 includes: a control module 600 and an apparatus 610 for supporting multiple IMSIs. The apparatus 610 for supporting multiple IMSIs here may be a smart card (such as a SIM card), and may also be set independently of the smart card.
	
(col. 12, lines 50-54)

	The Examiner determines that this citation discloses that the apparatus may have a corresponding structure of a smart card (or a SIM card). Thus, Examiner finds that with embodiment 5, the corresponding structure of the apparatus is not disclosed; however, in embodiment 6, the corresponding structure may be a smart card.  However, a review of the functional claim language shows that the apparatus and smart card are distinctly claimed elements. Therefore, the claims do not appear to be directed to embodiment 6 which shows that the apparatus is a smart card (or SIM card). 
	Therefore, it treating the apparatus different from a smart card, the Examiner finds that the specification does not specifically disclose the corresponding structure corresponding to the claimed apparatus. 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 28-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As set forth above, the Examiner notes that the claimed “control module” and “apparatus” lack specific disclosure in the specification with respect to their corresponding structure as interpreted under 112 6th paragraph. Therefore, the claim is indefinite. 
	In addition, the Examiner determines that claim 10 recites “executing the IMSI update operation for the smart card….performing….decrypting….”  It is noted that these limitations are written as method steps as opposed to a function performed by a claimed device (e.g. function performed by the control module or apparatus).  See MPEP 2173.05(p)(II).  The Examiner recommends writing these steps as functions performed by a claimed device. 

Broadening
Claims 10 and 28-38 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period. 
The Examiner determines that claim 10, line 9 recites “the apparatus for supporting [a smart card] with multiple IMSIs”.   This is further stated in line 14 which recites “the apparatus for supporting multiple IMSIs”.  
The Examiner notes that the claim is directed to an apparatus which supports a smart card which has multiple IMSIs. Thus, it is noted that if an apparatus includes a smart card with multiple IMSIs, the apparatus also includes multiple IMSIs. However, although both the original version of the claim and its amended form states that the apparatus supports multiple IMSIs, the amended claim no longer states that it is the smart card itself that has the multiple IMSIs. 
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferees:  
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992